DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on August 25, 2020 and March 21, 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Remarks
Claims 1 – 20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin, et al., U.S. PG-Pub. No. 2015/0201162 (hereafter, “Griffin”).

As to Claim 1, Griffin discloses: a computing platform implemented using a server system (Fig. 1, showing system 10 using multipoint control unit 11 (reading on the claimed system)), the computing platform being configurable to cause:
receiving, from a client device, a request from a video conferencing application while a video conference associated with the video conferencing application is in session, the request comprising one or more user parameters, the one or more user parameters identifying one or more participants in a video conference session associated with the video conferencing application, wherein a user of the client device is a participant in the video conference session ([0024], referring to a user of a personal device selecting a second participant as a target participant in a video conferencing system);
implementing a query of a database system, the query being configured to retrieve one or more user data objects associated with at least one participant of the one or more participants, wherein the at least one participant is different from the user of the client device ([0051], referring to the database including additional information about the participants);
generating, a result object based, at least in part, on the retrieved one or more user data objects, the result object being configured to cause display, at a user interface of the video conferencing application, visual information about the at least one participant that is different from the user of the client device ([0056’], “… the multipoint manager element 20 may be configured to generate a user interface 35 provided to the selected target device and comprising the additional information.”); and
sending the result object to the video conferencing application ([0061], “The user interface 35 may be displayed selectively on one or more screens, which may be viewable by the requesting participant 13a.”).

As to Claim 2, Griffin discloses: wherein the user data object comprises user data retrieved from a social networking website ([0053], referring to the additional information including social network membership).

As to Claim 3, Griffin discloses: wherein the result object is generated based on a plurality of user data objects retrieved from a plurality of different data sources comprising the social networking website and a multi-tenant database system associated with an on- demand database service ([0053], referring to the various sources of “additional information”).

As to Claim 4, Griffin discloses: wherein the result object is configured to enable the video conferencing application to update at least one display window for at least one participant of the video conference session based on the user data object ([0061], “The multipoint manager element 20 may be configured to mix and overlay the user interface 35 on an outgoing video signal, and subsequently send the outgoing video signal to the target endpoint and/or the selected target device…”).

As to Claim 5, Griffin discloses: wherein the updating of the at least one display window comprises overlaying a video stream of the at least one participant with user data included in the user data object ([0061], referring to mixed and overlaid user interface on an outgoing video signal).

As to Claim 6, Griffin discloses: wherein the result object is further configured to enable the generation of a new application window based, at least in part, on the result object, the new application window configured to display the user data ([0062], referring to the user interface being displayed in a screen selected by the user).

As to Claim 7, Griffin discloses: wherein the new application window is a custom portal configured to implement a set of custom functions having associated access parameters ([0064], referring to window customization and customization of the displayed additional information).

As to Claim 8, Griffin discloses: wherein the database system is a multi-tenant database system associated with an on-demand database service ([0053], referring to the various types of additional information available to present, including a plurality of users, and wherein the system is in communication with a plurality of other services, e.g., IM availability status, social network membership, etc.).

As to Claim 9, Griffin discloses: wherein the one or more user data objects are retrieved from a user profile stored in the multi-tenant database system ([0053], referring to user interests, etc.).

As to Claim 10, Griffin discloses: a method comprising:
receiving, from a client device, a request from a video conferencing application while a video conference associated with the video conferencing application is in session, the request comprising one or more user parameters, the one or more user parameters identifying one or more participants in a video conference session associated with the video conferencing application, wherein a user of the client device is a participant in the video conference session ([0024], referring to a user of a personal device selecting a second participant as a target participant in a video conferencing system);
implementing a query of a database system, the query being configured to retrieve one or more user data objects associated with at least one participant of the one or more participants, wherein the at least one participant is different from the user of the client device ([0051], referring to the database including additional information about the participants);
generating, a result object based, at least in part, on the retrieved one or more user data objects, the result object being configured to cause display, at a user interface of the video conferencing application, visual information about the at least one participant that is different from the user of the client device ([0056’], “… the multipoint manager element 20 may be configured to generate a user interface 35 provided to the selected target device and comprising the additional information.”); and
sending the result object to the video conferencing application ([0061], “The user interface 35 may be displayed selectively on one or more screens, which may be viewable by the requesting participant 13a.”).

As to Claim 11, Griffin discloses: wherein the user data object comprises user data retrieved from a social networking website ([0053], referring to the additional information including social network membership).

As to Claim 12, Griffin discloses: wherein the result object is generated based on a plurality of user data objects retrieved from a plurality of different data sources comprising the social networking website and a multi-tenant database system associated with an on-demand database service ([0053], referring to the various sources of “additional information”).

As to Claim 13, Griffin discloses: wherein the result object is configured to enable the video conferencing application to update at least one display window for at least one participant of the video conference session based on the user data object ([0061], “The multipoint manager element 20 may be configured to mix and overlay the user interface 35 on an outgoing video signal, and subsequently send the outgoing video signal to the target endpoint and/or the selected target device…”).

As to Claim 14, Griffin discloses: wherein the updating of the at least one display window comprises overlaying a video stream of the at least one participant with user data included in the user data object ([0061], referring to mixed and overlaid user interface on an outgoing video signal).

As to Claim 15, Griffin discloses: wherein the result object is further configured to enable the generation of a new application window based, at least in part, on the result object, the new application window configured to display the user data ([0062], referring to the user interface being displayed in a screen selected by the user).

As to Claim 16, Griffin discloses: wherein the new application window is a custom portal configured to implement a set of custom functions having associated access parameters ([0064], referring to window customization and customization of the displayed additional information).

As to Claim 17, Griffin discloses: wherein the one or more user data objects are retrieved from a user profile stored in the database system ([0053], referring to user interests, etc.).

As to Claim 18, Griffin discloses: a computer program product comprising non-transitory computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer-readable medium ([0090], referring to the system being embodied on various possible computer-readable media), the program code comprising instructions configurable to cause the one or more processors to perform a method comprising:
receiving, from a client device, a request from a video conferencing application while a video conference associated with the video conferencing application is in session, the request comprising one or more user parameters, the one or more user parameters identifying one or more participants in a video conference session associated with the video conferencing application, wherein a user of the client device is a participant in the video conference session ([0024], referring to a user of a personal device selecting a second participant as a target participant in a video conferencing system);
implementing a query of a database system, the query being configured to retrieve one or more user data objects associated with at least one participant of the one or more participants, wherein the at least one participant is different from the user of the client device ([0051], referring to the database including additional information about the participants);
generating, a result object based, at least in part, on the retrieved one or more user data objects, the result object being configured to cause display, at a user interface of the video conferencing application, visual information about the at least one participant that is different from the user of the client device ([0056’], “… the multipoint manager element 20 may be configured to generate a user interface 35 provided to the selected target device and comprising the additional information.”); and
sending the result object to the video conferencing application ([0061], “The user interface 35 may be displayed selectively on one or more screens, which may be viewable by the requesting participant 13a.”).

As to Claim 19, Griffin discloses: wherein the result object is generated based on a plurality of user data objects retrieved from a plurality of different data sources comprising a social networking website and a multi-tenant database system associated with an on-demand database service ([0053], referring to the various sources of “additional information”).

As to Claim 20, Griffin discloses: wherein the result object is configured to enable the video conferencing application to update at least one display window for at least one participant of the video conference session based on the user data object ([0061], “The multipoint manager element 20 may be configured to mix and overlay the user interface 35 on an outgoing video signal, and subsequently send the outgoing video signal to the target endpoint and/or the selected target device…”), and
wherein the updating of the at least one display window comprises overlaying a video stream of the at least one participant with user data included in the user data object ([0061], referring to mixed and overlaid user interface on an outgoing video signal).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIRAV K KHAKHAR/Examiner, Art Unit 2167  

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167